tax_exempt_and_government_entities_division release number release date legend org organization name org address department of the treasury internal_revenue_service commerce street ms dal dallas tx uil ul xx date address address to contact cee nee p employee identification_number contact numbers telephone fax in reply refer to te_ge review staff ein last date for filing a pleading with the tax_court the united_states court of federal claims or the united_states district_court for the district of columbia certified mail dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated february 19xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective december 20xx our adverse determination was made for the following reasons you failed to meet the requirements of sec_501 and sec_1 c -1 a c and d in that you ceased operations as of december 20xx and you have failed to establish from december accomplish an exempt_purpose forward that you engaged in any activities which contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may wnite to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling see the enclosed publication taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosures publication publication form 886-a explanation of items schedule or exhibit no name of taxpayer org year ended 20xx legend org organization name xx date city city xyz state issue should the org’s tax exemption under c of the internal_revenue_code be revoked because it has not met the requirements of c facts org was recognized as a tax exempt_organization under c of the code in february 19xx it was physically located in city xyz its facilities were closed december 20xx the last payment received from the state of xyz was march 20xx as payment for old invoices the organization did not own any assets the director president leased computers computer equipment and office furniture to the organization law internal_revenue_code sec_501 exempts from federal_income_tax public_charities organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_501 states corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office income_tax regulation c -1 states organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org year ended 20xx explanation of items schedule or exhibit no the term ‘exempt purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph qd of this section b organizational_test in general i an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes ii in meeting the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes stated in sec_501 therefore an organization which by the terms of its articles is formed ‘for literary and scientific purposes within the meaning of sec_501 of the code shall if it otherwise meets the requirements in this paragraph be considered to have met the organizational_test similarly articles stating that the organization is created solely to receive contributions and pay them over to organizations which are described in sec_501 and exempt from taxation under sec_501 are sufficient for purposes of the organizational_test moreover it is sufficient if the articles set forth the purpose of the organization to be the operation of a school for adult education and describe in detail the manner of the operation of such school in addition if the articles state that the organization is formed for charitable purposes such articles ordinarily shall be sufficient for purposes of the organizational_test see subparagraph of this paragraph for rules relating to construction of terms iii an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage in a manufacturing business or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code form 886-a department of the treasury - internal_revenue_service form 886-a explanation of items schedule or exhibit no name of taxpayer org year ended 20xx iv inno case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 the fact that the actual operations of such an organization have been exclusively in furtherance of one or more exempt purposes shall not be sufficient to permit the organization to meet the organizational_test similarly such an organization will not meet the organizational_test as a result of statements or other evidence that the members thereof intend to operate only in furtherance of one or more exempt purposes v an organization must in order to establish its exemption submit a detailed statement of its proposed activities with and as a part of its application_for exemption see paragraph b of sec_1_501_a_-1 sec_509 for purposes of this title the term private_foundation means a domestic or foreign organization described in sec_501 other than - a an organization described in sec_170 other than in clauses vii and viii sec_170 any charitable_contribution to - b a a church or a convention or association of churches b a ii an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on b a iii an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research if the organization is a hospital or if the organization is a medical_research_organization directly engaged in the continuous active_conduct of medical_research in conjunction with a hospital and during the calendar_year in which the contribution is made such organization is committed to spend such contributions for such research before january of the fifth calendar_year which begins after the date such contribution is made b a iv an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from the united_states or any state or political_subdivision thereof or from direct or indirect_contributions from the general_public and which is organized and operated exclusively to receive hold invest and administer property and to make expenditures to or for the benefit of a college or university which is an organization referred to in clause ii of this subparagraph and which is an agency_or_instrumentality of a state or political_subdivision thereof or which is owned or operated by a state or political_subdivision thereof or by an agency_or_instrumentality of one or more states or political subdivisions department of the treasury - internal_revenue_service form 886-a explanation of items schedule or exhibit no form 886-a year ended 20xx name of taxpayer org b a y governmental_unit referred to in subsection c b a vi _ an organization referred to in subsection c which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public b a vii a private_foundation described in subparagraph e or an organization described in sec_509 or shall be allowed to the extent b a viii that the aggregate of such contributions does not exceed percent of the taxpayer's contribution_base for the taxable_year government position the taxpayer’s exemption status should be revoked effective july 20xx taxpayer’s position the taxpayer is in agreement with the revocation conclusion beginning with the tax_year ending june 20xx org qualifies for revocation since it stopped all operations on december 20xx form 886-a department of the treasury - internal_revenue_service tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street m c dallas texas taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear ' we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to publication also includes appeal an internal_revenue_service irs decision information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramires director e o examinations enclosures publication publication report of examination letter catalog number 34809f
